Case 1:20-cv-04849-GBD-JLC Document 15-1 Filed 08/18/20 Page 1 of 2




          Exhibit A
    Case 1:20-cv-04849-GBD-JLC Document 15-1 Filed 08/18/20 Page 2 of 2




                    Supreme Court of Tennessee
                     Certificate of Good Standing



      I, James M Hivner, Clerk of the Supreme Court of the State of Tennessee,
do hereby certify that



                            Frankie Neil Spero


is a licensed and practicing attorney of the Courts of this State, having been
admitted to practice on October 19, 2010, and is presently in good standing. The
Supreme Court is the Court of last resort in Tennessee.



       In testimony whereof, I have set my hand and affixed the seal of the Court on
this the 11th day ofAugust, 2020.



                                      James M Hivner
                                      Clerk of the Supreme Court of Tennessee
